USCA11 Case: 19-15139    Date Filed: 05/25/2022   Page: 1 of 4




                                       [DO NOT PUBLISH]

                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 19-15139
                Non-Argument Calendar
                ____________________

UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
versus
DEANDRE AMAAD WILLIAMS,
a.k.a. Smooth,


                                          Defendant-Appellant.
USCA11 Case: 19-15139         Date Filed: 05/25/2022      Page: 2 of 4




2                       Opinion of the Court                  19-15139

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 5:19-cr-00017-JDW-PRL-6
                    ____________________

Before ROSENBAUM, BRASHER and DUBINA, Circuit Judges.
PER CURIAM:
       Appellant Deandre Williams appeals the district court’s im-
position of his 120-month sentence for conspiracy to distribute and
possess with intent to distribute cocaine, heroin, and fentanyl, in
violation of 21 U.S.C. §§ 841(b)(1)(A) and 846. Williams contends
that the district court erred by not finding him eligible for the safety
valve in U.S.S.G. § 5C1.2, and that the district court erred by over-
ruling his objection to the firearm enhancement. The government
responds with a motion to dismiss the appeal because it asserts that
the record clearly demonstrates that Williams knowingly and vol-
untarily waived his right to appeal his sentence. Having read the
parties’ submissions and reviewed the record, we grant the govern-
ment’s motion to dismiss.
                                      I.
       We review de novo the validity of a sentence appeal waiver.
United States v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). A
court will enforce a sentence appeal waiver if it was made know-
ingly and voluntarily. United States v. Bushert, 997 F.2d 1343, 1351
USCA11 Case: 19-15139        Date Filed: 05/25/2022    Page: 3 of 4




19-15139               Opinion of the Court                          3

(11th Cir. 1993). To establish that the waiver was made knowingly
and voluntarily, the government must show either that: (1) the dis-
trict court specifically questioned the defendant about the waiver
during the plea colloquy; or (2) the record makes clear that the de-
fendant otherwise understood the full significance of the waiver.
Id. See also United States v. Grinard-Henry, 399 F.3d 1294, 1296
(11th Cir. 2005).
                                    II.
        The record demonstrates that Williams’s appeal waiver is
enforceable, and Williams has forfeited any argument otherwise.
See United States v. Campbell, 26 F.4th 860, 873 (11th Cir. 2022)
(en banc) (holding that issues not raised in an initial brief are
deemed forfeited and will not be addressed absent extraordinary
circumstances). The record shows that the magistrate judge spe-
cifically questioned Williams about the appeal waiver during the
change-of-plea hearing. The magistrate judge confirmed Wil-
liams’s understanding that he waived his right to appeal and ex-
plained the waiver to him, including all the exceptions. Further,
Williams signed the plea agreement, which contained the appeal
waiver, thus confirming that he had either read it, or had it read
to him, and fully understood its terms.
        Moreover, Williams’s claims of procedural error by the dis-
trict court in his sentencing do not fall within the appeal waiver’s
exceptions. See Bushert, 997 F.2d at 1350 n.18 (exceptions to ap-
peal waiver: (1) the sentence exceeds the guidelines; (2) sentence
exceeds the statutory maximum penalty; and (3) sentence violates
USCA11 Case: 19-15139        Date Filed: 05/25/2022     Page: 4 of 4




4                      Opinion of the Court                19-15139

the Eighth Amendment). Williams’s 120-month sentence does
not exceed the statutory maximum of life imprisonment and is be-
low the guideline range as calculated by the district court. The al-
leged error does not present the kind of extreme circumstances
that this court has contemplated may not be barred by an appeal
waiver. See e.g., United States v. Bascomb, 451 F.3d 1292, 1297
(11th Cir. 2006); United States v. Johnson, 541 F.3d 1064, 1068
(11th Cir. 2008).
       Accordingly, based on the aforementioned reasons, we
grant the Government’s motion to dismiss this appeal pursuant to
the appeal waiver in Williams’s plea agreement. See Bushert, 997
F.2d at 1351 (sentence appeal waiver will be enforced if it was made
knowingly and voluntarily); Grinard-Henry, 399 F.3d at 1296
(waiver of the right to appeal includes waiver of the right to appeal
difficult or debatable legal issues or even blatant error).
      Motion to dismiss appeal is GRANTED.